Citation Nr: 1444358	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC ) based on aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Regional Office (RO) in Houston, Texas.

The Virtual VA paperless claims processing system contains the hearing transcript and other documents that are pertinent to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities consist of status post renal cell carcinoma, rated as 30 percent disabling; myasthenia gravis, rated as 30 percent disabling; anxiety disorder, rated as 30 percent disabling; right renal scar, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and dissection of the 11th rib associated with renal cell carcinoma and basal cell carcinoma, eyebrow, both rated at a noncompensable (no percent) level.


2. The service-connected disabilities in the aggregate are shown to be so disabling as to prevent the Veteran from dressing himself and result in physical incapacity which requires care or assistance on a regular basis to protect him from hazards and dangers incident to his daily environment.



CONCLUSION OF LAW

The criteria for the assignment of SMC based on the Veteran's need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114 , 5107 (West 2002); 38 C.F.R. §§ 3.350 , 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that the action taken herein is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).
   Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The record reflects that at the August 20, 2014 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The actions of the VLJ supplements VCAA and complies with 38 C.F.R. § 3.103.

Law and Regulations

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, is in need of regular aid and attendance. 

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) .  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2013).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).



Analysis

The evidence shows that the Veteran is in need of regular aid and attendance in order to dress and feed himself, manage his medication, maintain personal hygiene and to protect him from hazards and dangers incident to his daily environment due to physical incapacity. 

The Veteran's service-connected disabilities consist of status post renal cell carcinoma, rated as 30 percent disabling; myasthenia gravis, rated as 30 percent disabling; anxiety disorder, rated as 30 percent disabling; right renal scar, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; dissection of the 11th rib associated with renal cell carcinoma and basal cell carcinoma, eyebrow, both rated at a noncompensable (no percent) level.

A June 2011 VA examination shows the Veteran requires assistance with preparing meals, eating, bathing and tending to hygiene needs due to bilateral upper and lower extremity weakness associated with the service-connected myasthenia gravis.  The Veteran requires a wheelchair for transportation and does not drive.  See VA examination dated June 2011.

An July 2011 VA examination noted that the Veteran experiences difficulty with activities of daily living due to bilateral upper and lower extremity weakness associated with the service-connected myasthenia gravis.  The examiner notes the Veteran is unable to ambulate and requires a wheelchair for transportation.  Muscle examination revealed impairment of muscle tone with bilateral upper and lower extremity weakness.  See VA examination dated July 2011.

Hearing testimony and statements from the Veteran indicate that he requires his daughter's assistance in a number of critical areas.  Particularly, the Veteran's myasthenia gravis produces dysphagia, which significantly increases his risk for choking while eating or taking medication.  The Veteran testified that he requires a substantial medication regimen and is unable to adhere to this schedule without the assistance of his daughter.  

The Board notes that the Veteran has been diagnosed with several non-service connected conditions that may produce symptoms similar to those of his service-connected disabilities.  However, where it is unclear what condition is the cause of a particular symptom or disability, VA must apply the benefit of the doubt to attribute the symptoms to a service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Accordingly, on this record, the Board finds that the Veteran is in need of regular aid and attendance due to symptoms of diffuse bilateral upper and lower extremity weakness and dysphagia that result in an inability to ambulate and difficulty with activities of daily living such as dressing, eating, personal hygiene, and medication management.

Special monthly compensation based on the need for regular aid and attendance is a greater benefit than special monthly compensation at the housebound rate.  38 U.S.C.A. § 1114(l),(s) (West 2002).  Therefore, the issue of special monthly compensation on account at the housebound rate is moot.

Lastly we note that a 100 percent evaluation is not required for A and A SMC.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


